DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 36-42, 44, 51-52 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Hable et al. (EP 1582268) in view of Maillefer (US 4569595), Frankland “How Much L/D Do you Really Need?", Manning et al. (US 3767754), Lande et al. (US 2003/0140671), Greuel (US 5922425), OU (US 2012/0082784), Statz (US 5889114), Schulz (US 4032501) and Barz et al. (US 2004/0262810).
As to claim 1, Hable et al. discloses a process for extruding a thermally activatable material onto a substrate such as an automotive vehicle (see abstract). Hable et a al. discloses typically applied using an extruder (see 0008). Hable et al. states the activatable material is applied such that further processing or assembly can occur. Hable et al. states that the activatable material is a material that can be activated to cure, expand, soften, flow or combination thereof (see 0007). The material is provided to the applicator in a continuous mass or in the form of pellets (see paragraph 0010). Hable et al. states that the material is applied below the activation temperature (see 0046). The material is applied to the substrate through a nozzle in a molten form (see Fig. 2).  The die is at a downward angle relative to the barrel (see Fig. 2.) Hable discloses intermittent application of the material (see 0032) that can be further welded (see 0044). . 

    PNG
    media_image1.png
    637
    1006
    media_image1.png
    Greyscale

Hable et al. fails to teach a the material is fed via a feed hopper, the material moved via a extrusion screw and engages with the grooves of the extrusion screw, where the extruder has and has a length to diameter ratio of 20 to 16 and a plurality of zones where in the first zone the material is cooled and the length to diameter ratio is 2 to 5; in the second zone the material is heated to a temperature above the melting point of the material but below the activation temperature in the third and fourth zones the material is gradually heated to a temperature above the melting point but below the activation temperature; the extrusion die is a single component with its own heating system; the extruder screw operates at 10 – 50 revolutions per minute and the extruder screw rotates in a clockwise and a counterclockwise direction and where the residence time of the thermally activatable material within the extruder is less than 5 minutes and a compression ratio defined as a channel depth at the end of the extruder is located near the extrusion die divided by a channel depth of the extruder in the first zone is in the range of 1.5 to 2 as required by claim 1. 
As to the limitation of using a feed section that compresses and moves the material to the extrusion screw, the extrusion screw and having a plurality of zones where the first zone the material is cooled and the second zone it is heated up, Maillefer discloses a screw extruder for extruding plastics. The pellets are fed into the extruder via a hopper (see 7 of Fig. 1, col. 2, line 15). The extruder of Maillefer is divided into two zones, a feed zone which is intended to compress push the pellets ( see col. 4, lines 14-15) along while keeping them cold as long as possible in order to ensure the forced flow material and a plasticizing zone where the material is heated. The upstream portion is cooled to a low temperature through circulation of a cold fluid such as water (see abstract, col. 2, lines 12 – col. 3, line 18 and Fig. 3). Maillefer states the material is moved along a screw and the grooves of the screw engage with the material (see col. 2 line 35-38). Maillefer further states at least a portion of the groove is located within the first zone (see col. 4, lines 18-23). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of Hable et al. to include the use of a two-zone screw as taught by Maillefer where the upstream portion of the screw is cooled. One would have been motivated to do so since both are directed extruding a molten material where the initial form of the material is pellets and Maillefer teaches the initial cooling zone allows for forced flow of the material with minimized heating thereby preventing premature heating of the material. 
As to the limitation of having grooves that are equally spaced around an internal diameter of the barrel along a length of the extrusion screw, Maillefer discloses grooves along the screw but fails to teach they are equally spaced. Chisholm et al. disclose an extrusion die for plastic materials where the screw is used to advance the plastic along the cylindrical barrel of the extruder. Chisholm et al. discloses a plurality of evenly spaced groves along the screw (see col. 4) in order to provide smooth flow of the plastic material. 
It would have been obvious to one having ordinary skill in the art to modify the process of Hable et al. modified by Maillefer to include the evenly spaced grooves through routine 
As to the limitation of the extruder barrel having a length to diameter ratio of 20 to 16,  Frankland disclose that extruders having L/D ratios of 20:1 to 24:1 were knowns sizes to use (see 1st paragraph). Frankland further states that the L/D ratio of the extruder depends on a variety of factors such as depth of the screw channels and the outer of the extruder to ensure complete melting and ensure sufficient pressure to push the polymer out which shows the L/D ratio is a result effective variable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the appropriate L/D ratio for the extruder through routine experimentation in order to optimize the extrusion process and providing a usable output, especially absent any criticality in using the specific ranges as claimed. 
As to the limitation of the first zone having a length to diameter of 2 to 5, 
Manning et al. discloses a screw extruder having a L/D of 15-20 where the screw has a feed zone having a length of 8.4 inches and a diameter of 3.5 inches which results in a L/D of 2.4 (see col. 4 lines 15-20). 
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the extruder screw of Hable et al. modified by Maillefer, Chisholm et al. and Frankland to include having a feed zone with claimed L/D ratio as shown by Manning et al. One would have been motivated to do so since both are directed to the use of an extruder having an overall ratio of 20-15 where Manning et al. further teaches operable feed zone L/D ratios used. 
As to the limitation of having a third and fourth zone where they each further gradually heat the thermally activatable material to the temperature above the melting point below the activation temperature, Lande et al. discloses an apparatus used for providing flowable materials, which can be used in automotive, aerospace, and marine vehicles 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the heating zones Lande et al. One would have been motivated to do so since both Lande et al. and Hable et al. are directed to extruding material used for automotive vehicles where pellets are heated using an extruder and applied as a sealant material onto a substrate. Lande et al. further teaches using the various heating zones allows for more control over the temperature of the material being extruded thereby preventing premature activation and further teaches the use of a separate heating element allows for heating of the substrate so the extruded material can absorb the oils from the substrate. 
As to the limitation that the extrusion die is a single component with its own heating system and is mounted at a downward angle, Hable et al. shows that the die is mounted at a downward angle relative to the barrel (see Fig. 2 above). Hable does not teach it has its own heating system. Lande discloses the extruder has heating elements that are separately controlled in order to control the temperature as it exits the die. It would have been obvious to one having ordinary skill in the art to further provide a heated die especially since it is shown that parts of the extrude can have its own heating element and one would have in order to optimize the exit temperature of the die to ensure proper heating. 
As to the limitation that the extruder operates at 10 to 50 revolutions per minute, 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process of Hable as modified above to use the claimed rpm through routine experimentation in order to ensure adequate mixing and melting of the materials without over-shearing or degradation as taught by Greuel especially since Greuel teaches the use of rpms within the claimed range and absent any evidence in criticality in using the claimed range.   
As to the limitation of the screw rotating in a clockwise and counter clockwise direction, OU discloses a process for extruding a hot melt adhesive material where the material is applied intermittently by using vacuum suction force to reverse the thermoplastic material (see 0032 and claim 7). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process of Hable to include the suction reversal of the screw in order to provide the intermittent application as taught by OU. One would have been motivated to do so since Hable et al. teaches intermittent application while OU discloses an operable method of performing the application using an extrusion screw.  
The combination of reversing the screw (opposite direction) would result in clockwise and counterclockwise movement.
As to the limitation that the residence time of the thermally activatable material within the extruder is less than 5 minutes, Statz discloses compositions that are used for extruded items such as seals for automobiles, etc. (see col. 1, lines 40-45). Statz discloses that long residence times in the extruder can degrade and crumble the material being extruded (see col. 9, lines 47-49). The residence time affects the integrity of the material being extruded therefore it is a result effective variable. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process of Hable in view of Maillefer to include adjusting the residence time within the claimed range through routine experimentation in order to ensure the integrity of the material is preserved as taught by Statz especially since there is no evidence in criticality in using the claimed range of residence time. 
As to the limitation that the compression ratio in the first zone is in the range of 1.5 to 2,
Schulz discloses a process for dispensing a rubber material using an extruder where such materials can be used as materials for automotive seals. Schulz teaches the extruder has a compression ratio of 2. 
It would have been obvious to one having ordinary skill in the art to modify the process of Hable et al. modified by Maillefer and Statz to include the extruder having the compression ratio as taught by Schulz. One would have been motivated to do so since Hable modified by Maillefer, teaches using the extrusion process to extrude rubber material for automotive use but are silent as to the specific parameters for the extruder where Schulz discloses operable conditions to successfully extrude the rubber material for use in the automotive parts. 
As to the limitation of pre-treating the substrate prior to extrusion by heating, 
Hable et al. does state the substrate can a range of materials (see 0033).
Barz et al. discloses a process of applying a material to a surface (such a member of an automotive vehicle) via an extruder where the material can be activatable (see abstract, 0026, 
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the process of Hable et al. modified by Maillefer, Frankland, Chisholm et al., Manning et al., Lande et al., Greuel, OU, Statz and Schulz to include heating the surface of the substrate being coated with the material as taught by Barz et al. One would have been motivated to do so since both are directed to applying activatable material to a member of an automobile using an extruder where Barz et al. teaches preheating the substrate can further aide in the adhesion of the material to the substrate. 

Barz et al. discloses a process of applying a material to a surface (such a member of an automotive vehicle) via an extruder where the material can be activatable (see abstract, 0026, claim 13). Barz et al. discloses heating the surface of the substrate in order to aid in the adhesion of the material to the substrate (see 0042, 0054). 
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the process of Hable et al. modified by Maillefer, Frankland, Chisholm et al. , Manning et al., Lande et al., Greuel, OU, Statz and Schulz to include heating the surface of the substrate being coated with the material as taught by Barz et al. One would have been motivated to do so since both are directed to applying activatable material to a member of an automobile using an extruder where Barz et al. teaches preheating the substrate can further aide in the adhesion of the material to the substrate. 

As to claim 36, Lande et al. discloses using separate heating system for each zone to heat the thermally activatable material in a controlled manner. 
As to claims 37-39, Hable et al. modified by  Lande et al. fail to teach the second zone, third and fourth zones are heated to the temperatures as claimed. Lande et al. does state the 
 As to claim 40, the limitation of controlling the temperature of the cooling fluid to be no greater than 10C when leaving the initial zone of the extruder, Hable modified by Maillefer disclose cooling the initial zone by passing a cooling fluid around the zone where the cooling fluid is regulated. Maillefer states that the cooled section is to keep the powders or pellets cold as long as possible to ensure forced flow of material (see col. 1, lines 65-68) and that the cooling in the upstream part of the extruder is intensive (see col. 3, lines 5-8). The temperature at which the material needs to be cooled would be dependent upon the melting characteristics of the particular material being extruded and Maillefer teaches an intense cooling in the first zone to prevent melting of the material and provide a smooth flow of the materials in the extruder. The cooling fluid temperature is a result effective variable and is continually circulated in order to control the temperature. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed temperature range for the cooling fluid through routine experimentation in order to ensure proper control of the pellet temperature to prevent premature heating especially since there is no evidence that maintaining the temperature to no greater than 10C as claimed is critical.  
As to claim 41, the material is feed as pellets (solid) and is not plasticized until entry into the second zone. 
As to claim 42, Maillefer states the extruder is its own heating system and provides the heat due to friction (see claim 1). 
As to claim 44, the grooves extend along the extrusion screw along an entire length of the screw through the plurality of zones (see thread 9 and 10/11 of Fig. 1).
As to claims 51-52, Hable discloses intermittent application of the material. Lande et al. shows the use of an extruder having a gap between the end of the screw and the opening of the extrusion die (see Lande et al. Fig. 2) combined with the teaching of OU which shows the intermittent extrusion by sucking of the material using a vacuum to yield a reverse suction force on the thermoplastic material in the extrusion port would result in the material being filled within the gap once the application process is paused/stopped to prevent dripping or adding undesired material onto the surface/substrate.
As to claim 54, Hable states the substrate can have a groove (cavity) where the activatable material is applied (see 0047). 
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant argues the prior art cited fails to teach the feed section compresses and moves the material to an extrusion screw. The Examiner disagrees with applicant’s position. As stated in the rejection above, Maillefer discloses a feed zone which is intended to compress push the pellets ( see col. 4, lines 14-15). Applicant further argues the prior art fails to teach grooves are located in the first zone. As stated in the rejection above, Maillefer discloses grooves are located in the feed zone in order to aid in the movement of the pellets (see col. 4, lines 18-23). The applicant argues the prior art fails to teach intermittent or a discontinuous pattern, Hable discloses forming an intermittent pattern (meaning coated portions are applied with an uncoated portion between the coated portions) (see 0032) and where the part can be welded (see 0044 of Hable). For the reasons stated above, the rejections are maintained. 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cachet I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715